10-4409-ag
         Hamid v. Holder
                                                                                         BIA
                                                                                 A098 422 886
                                                                                 A098 422 887
                                                                                 A098 422 888
                                                                                 A098 422 889
                                                                                 A098 422 890
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of December, two thousand eleven.
 5
 6       PRESENT:
 7                         GUIDO CALABRESI,
 8                         REENA RAGGI,
 9                         RICHARD C. WESLEY,
10                             Circuit Judges.
11
12       _________________________________________
13
14       ASIF HAMID, ET AL.,
15                Petitioner,
16
17                         v.                                      10-4409-ag
18                                                                 NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _________________________________________
23
24       FOR PETITIONER:                Law Office of Usman B. Ahmad, Long
25                                      Island City, New York, New York.
26
27       FOR RESPONDENT:                Tony West, Assistant Attorney
 1                            General; John S. Hogan, Senior
 2                            Litigation Counsel; Michael C.
 3                            Heyse, Trial Attorney, Office of
 4                            Immigration Litigation, United
 5                            States Department of Justice,
 6                            Washington, D.C.
 7
 8        UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED, that the petition for review

11   is DENIED.

12        Petitioner Asif Hamid, a native and citizen of

13   Pakistan, seeks review of the September 30, 2010, decision

14   of the BIA denying his motion to reopen.*     In re Asif Hamid,

15   et al., Nos. A098 422 886/887/888/889/890 (B.I.A. Sept. 30,

16   2010).   We assume the parties’ familiarity with the

17   underlying facts and procedural history of the case.

18        The BIA’s denial of Hamid’s motion to reopen as

19   untimely was not an abuse of discretion.     See Kaur v. BIA,

20   413 F.3d 232, 233 (2d Cir. 2005) (per curiam).      A motion to

21   reopen generally must be filed no later than 90 days after

22   the date on which the final administrative decision was



          *
           Hamid’s wife Rashida Arshi, and his three children, Wasif
     Hamid, Aisha Hamid, and Hariss Hamid, were included as derivative
     beneficiaries on his application for relief.



                                    2
 1   rendered in the proceedings sought to be reopened.    8 U.S.C.

 2   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).    There is no

 3   dispute that Hamid’s 2010 motion was untimely, as the final

 4   administrative order was issued in 2008.    See 8 U.S.C.

 5   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).    The time

 6   limitation does not apply to a motion to reopen if it is

 7   “based on changed circumstances arising in the country of

 8   nationality or in the country to which deportation has been

 9   ordered, if such evidence is material and was not available

10   and could not have been discovered or presented at the

11   previous hearing.”   8 C.F.R. § 1003.2(c)(3)(ii); see also

12   8 U.S.C. § 1229a(c)(7)(C)(ii).    However, Hamid failed to

13   establish changed circumstances in Pakistan.

14       Hamid argues that he demonstrated changed country

15   conditions by submitting evidence showing that conditions

16   have deteriorated in Pakistan, particularly for members of

17   the Pakistan Peoples Party (“PPP”).    However, the BIA’s

18   determination that the evidence failed to demonstrate

19   changed country conditions since Hamid’s 2007 hearing is

20   supported by substantial evidence, as Hamid’s evidence

21   showed only that politically motivated killings continued to

22   occur, not that conditions had worsened for PPP supporters.


                                   3
 1   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.

 2   2008).    Moreover, Hamid’s fear of future persecution based

 3   on changed country conditions in Pakistan rests on the same

 4   factual predicate underlying his original asylum claim,

 5   namely, that he will be persecuted as a member of the PPP.

 6   The BIA did not abuse its discretion in finding that Hamid’s

 7   evidence was insufficient because it was premised upon a

 8   claim that the agency already had determined was not

 9   credible.     See Qin Wen Zheng v. Gonzales, 500 F.3d 143, 147

10   (2d Cir. 2007) (holding that the BIA did not abuse its

11   discretion in denying a motion to reopen based on changed

12   country conditions where there was an underlying adverse

13   credibility determination).

14       Because the evidence Hamid submitted was insufficient

15   to establish a change in country conditions, the BIA did not

16   abuse its discretion in concluding that he failed to meet an

17   exception to the filing deadline, and, accordingly, in

18   denying his motion to reopen.       See 8 U.S.C.

19   § 1229a(c)(7)(C)(i), (ii); 8 C.F.R. § 1003.2(c)(2), (3).

20       For the foregoing reasons, the petition for review is

21   DENIED.     As we have completed our review, any stay of

22   removal that the Court previously granted in this petition


                                     4
 1   is VACATED, and any pending motion for a stay of removal in

 2   this petition is DISMISSED as moot. Any pending request for

 3   oral argument in this petition is DENIED in accordance with

 4   Federal Rule of Appellate Procedure 34(a)(2) and Second

 5   Circuit Local Rule 34.1(b).

 6                                 FOR THE COURT:
 7                                 Catherine O’Hagan Wolfe, Clerk
 8
 9
10




                                    5